Exhibit 10.2
 
LEASE AGREEMENT
 
This Agreement is made on January 5, 2012
 
BETWEEN
 
VITAMIN REALTY ASSOCIATES, LLC
 
located at 225 Long Avenue, Building 15, Hillside, NJ 07205
 
herein designated as the "Landlord",
 
AND
 
AGRO LABS, INC
 
Located at 225 Long Avenue, Building 15 (2nd Floor), Hillside, NJ 07205
 
herein designated as the "Tenant."
 
1.           Premises. The Landlord does hereby lease to the Tenant and the
Tenant does hereby rent from the Landlord, the following described premises:
 
Approximately 2,700 square feet of warehouse space (and Storage Space located on
the 1st floor of Building 15 at 225 Long Avenue, Hillside, New Jersey, and as
depicted on Exhibit “A” hereto (the “Leased Premises”),
 
2.           Term. The term of this lease is for seven years commencing on
February 1, 2012 (the “Effective Date”) and ending on January 31, 2019. Tenant
agrees to accept the premises in its “as is” condition.
 
3.           Use. The Leased Premises are to be used and occupied only and for
no other purpose than a general storage.
 
4.           Rent. The Tenant agrees to pay $27,000.00 (Twenty Seven Thousand
Dollars) as rent for the term of the lease to be paid in twelve equal monthly
installments of $2,250.00 (Two thousand two hundred fifty Dollars).
 
All rental payments are due on the first day of each month. The first payment of
rent and any security deposit is due upon the signing of the Lease by the
Tenant. The Tenant must pay a late charge of five percent (5%) of the monthly
rental as additional rent for each payment that is more than 10 days late. This
late charge is due with the monthly rent payment. The Tenant must also pay a fee
of $250.00 as additional rent for any dishonored check.
 
The base rent shall escalate increase as follows:
 

Year 1   $27,000     per annum  Year 1   $27,810.00     per annum  Year 1 
 $28,644.30      per annum  Year 1  $29,503.63        per annum  Year 1
 $30,388.74     per annum  Year 1  $31,300.40       per annum  Year 1
 $32,239.41       per annum

 
All rent shall be paid in twelve equal monthly installments.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.           Repairs and Care. The Tenant has examined the Leased Premises and
has entered into this lease without any representation on the part of the
Landlord as to the condition thereof. The Tenant shall take good care of the
Leased Premises and shall at the Tenant's own cost and expense, make all
repairs, including painting and decorating, and shall maintain the Leased
Premises in good condition and state of repair, and at the end or other
expiration of the term hereof, shall deliver up the Leased Premises in good
order and condition, wear and tear from a reasonable use thereof, and damage by
the elements not resulting from the neglect or fault of the Tenant, excepted.
The Tenant shall neither encumber nor obstruct the sidewalks, driveways, yards,
entrances, hallways and stairs, but shall keep and maintain the same in a clean
condition, free from debris, trash, and refuse.
 
6.           Compliance with Laws etc. The Tenant shall promptly comply with all
laws, ordinances, rules, regulations, requirements and directives of the
Federal, State and Municipal Governments or Public Authorities and of all their
departments, bureaus and subdivisions, applicable to and affecting the said
Leased Premises, their use and occupancy, for the correction, prevention and
abatement of nuisances, violations or other grievances in, upon or connected
with the said Leased Premises, during the term hereof; and shall promptly comply
with all orders, regulations, requirements and directives of the Board of Fire
Underwriters or similar authority and of any insurance companies which have
issued or are about to issue policies of insurance covering the said Leased
Premises and its contents, for the prevention of fire or other casualty, damage
or injury, at the Tenant's own cost and expense.
 
7.           Assignment. The Tenant shall not assign, mortgage or hypothecate
this lease, nor sublet or sublease the Leased Premises or any part thereof; nor
occupy or use the Leased Premises or any part thereof, nor permit or suffer the
same to be occupied or used for any purposes other than as herein limited, nor
for any purpose deemed unlawful, disreputable, or extra hazardous, on account of
fire or other casualty, without the express written consent of Landlord, which
shall not be unreasonably withheld.
 
8.           Fire and Other Casualty. In case of fire or other casualty, the
Tenant shall give immediate notice to the Landlord. If the Leased Premises shall
be partially damaged by fire, the elements or other casualty, the Landlord shall
repair the same as speedily as practicable, but the Tenant's obligation to pay
the rent hereunder shall not cease. If, in the opinion of the Landlord, the
Leased Premises be so extensively and substantially damaged as to render them
untenantable, then the rent shall cease until such time as the Leased Premises
shall be made tenantable by the Landlord. However, if, in the opinion of the
Landlord, the Leased Premises be totally destroyed or so extensively and
substantially damaged as to require practically a rebuilding thereof, then the
rent shall be paid up to the time of such destruction and then and from
thenceforth this lease shall come to an end. In no event however, shall the
provisions of this clause become effective or be applicable, if the fire or
other casualty and damage shall be the result of the carelessness, negligence or
improper conduct of the Tenant or the Tenant's agents, employees, guests,
licensees, invitees, subtenants, assignees or successors. In such case, the
Tenant's liability for the payment of the rent and the performance of all the
covenants, conditions and terms hereof on the Tenant's part to be performed
shall continue and the Tenant shall be liable to the Landlord for the damage and
loss suffered by the Landlord. If the Tenant shall have been insured against any
of the risks herein covered, then the proceeds of such insurance shall be paid
over to the Landlord to the extent of the Landlord's costs and expenses to make
the repairs hereunder, and such insurance carriers shall have no recourse
against the Landlord for reimbursement.
 
9.           Alterations and/or Improvements. The Tenant acknowledges that the
Leased Premises are being delivered in “AS IS” condition.  All fit-ups and
build-outs thereafter shall be at the Tenant’s sole expense. No alterations,
additions or improvements shall be made, and no climate regulating, air
conditioning, cooling, heating or sprinkler systems, television or radio
antennas, heavy equipment, apparatus and fixtures, shall be installed in or
attached to the Leased Premises without the written consent of the Landlord.
Unless otherwise provided herein, all such alterations, additions or
improvements and systems, when made, installed in or attached to the said Leased
Premises, shall belong to and become the property of the Landlord and shall be
surrendered with the Leased Premises and as part thereof upon the expiration or
sooner termination of this lease, without hindrance, molestation or injury.
 
10.           Inspection and Repair. The Tenant agrees that the Landlord and the
Landlord's agents, employees or other representatives, shall have the right to
enter into and upon the said Leased Premises or any part thereof, at all
reasonable hours, for the purpose of examining the same or making such repairs
or alterations therein as may be necessary for the safety and preservation
thereof. This clause shall not be deemed to be a covenant by the Landlord nor be
construed to create an obligation on the part of the Landlord to make such
inspection or repairs.
 
11.           Right to Exhibit. The Tenant agrees to permit the Landlord and the
Landlord's agents, employees or other representatives to show the Leased
Premises to persons wishing to rent or purchase the same, and Tenant agrees that
on and after the FOURTH MONTH next preceding the expiration of the term hereof,
the Landlord or the Landlord's agents, employees or other representatives shall
have the right to place notices on the front of said Leased Premises or any part
thereof, offering the Leased Premises for rent or for sale; and the Tenant
hereby agrees to permit the same to remain thereon without hindrance or
molestation.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Glass, etc. Damage, Repairs. In case of the destruction of or any
damage to the glass in the Leased Premises, or the destruction of or damage of
any kind whatsoever to the said Leased Premises, caused by the carelessness,
negligence or improper conduct on the part of the Tenant or the Tenant's agents,
employees, guests, licensees, invitees, subtenants, assignees or successors, the
Tenant shall repair the said damage or replace or restore any destroyed parts of
the Leased Premises, as speedily as possible, at the Tenant's own cost and
expense.
 
13.           Signs.  INTENTIONALLY OMITTED
 
14.           Non-Liability of Landlord. The Landlord shall not be liable for
any damage or injury which may be sustained by the Tenant or any other person,
as a consequence of the failure, breakage, leakage or obstruction of the water,
plumbing, steam, sewer, waste or soil pipes, roof, drains, leaders, gutters,
valleys, down-spouts or the like or of the electrical, gas, power, conveyor,
refrigeration, sprinkler, air-conditioning or heating systems, elevators or
hoisting equipment; or by reason of the elements; or resulting from the
carelessness, negligence or improper conduct on the part of any other Tenant or
of the Landlord or the Landlord's or this or any other Tenant's agents,
employees, guests, licensees, invitees, subtenants, assignees or successors; or
attributable to any interference with, interruption of or failure, beyond the
control of the Landlord, of any services to be furnished or supplied by the
Landlord.
 
15.           Mortgage Priority. This lease shall not be a lien against the said
Leased Premises in respect to any mortgages that may hereafter be placed upon
said Leased Premises. The recording of such mortgage or mortgages shall have
preference and precedence and be superior and-prior in lien to this lease,
irrespective of the date of recording and the Tenant agrees to execute any
instruments, without cost, which may be deemed necessary or desirable, to
further effect the subordination of this lease to any such mortgage or
mortgages. A refusal by the Tenant to execute such instruments shall entitle the
Landlord to the option of canceling this lease, and the term hereof is hereby
expressly limited accordingly.  This cancellation of the term shall not relieve
Tenant of its obligation to pay the rent hereunder.
 
16.           Security. The Tenant has this day deposited with the Landlord the
sum equating to TWO MONTHS RENT ($5,400.00) as security for the payment of the
rent hereunder and the full and faithful performance by the Tenant of the
covenants and conditions on the part of the Tenant to be performed. Said sum
shall be returned to the Tenant, without interest, after the expiration of the
term hereof, provided that the Tenant has fully and faithfully performed all
such covenants and conditions and is not in arrears in rent. During the term
hereof, the Landlord may, if the Landlord so elects, have recourse to such
security, to make good any default by the Tenant, in which event the Tenant
shall, on demand, promptly restore said security to its original amount.
Liability to repay said security to the Tenant shall run with the reversion and
title to said Leased Premises, whether any change in ownership thereof be by
voluntary alienation or as the result of judicial sale, foreclosure or other
proceedings, or the exercise of a right of taking or entry by any mortgagee. The
Landlord shall assign or transfer said security, for the benefit of the Tenant,
to any subsequent owner or holder of the reversion or title to said Leased
Premises, in which case the assignee shall become liable for the repayment
thereof as herein provided, and the assignor shall be deemed to be released by
the Tenant from all liability to return such security. This provision shall be
applicable to every alienation or change in title and shall in no wise be deemed
to permit the Landlord to retain the security after termination of the
Landlord's ownership of the reversion or title. The Tenant shall not mortgage,
encumber or assign said security without the written consent of the Landlord.
 
17.           Increase of Insurance Rates. If for any reason it shall be
impossible to obtain fire and other hazard insurance on the buildings and
improvements on the Leased Premises, in an amount and in the form and in
insurance companies acceptable to the Landlord, the Landlord may, if the
Landlord so elects at any time thereafter, terminate this lease and the term
hereof, upon giving to the Tenant fifteen days notice in writing of the
Landlord's intention so to do, and upon the giving of such notice, this lease
and the term thereof shall terminate. If by any reason of the use to which the
Leased Premises are put by the Tenant or character of or the manner in which the
Tenant's business is carried on, the insurance rates for fire and other hazards
shall be increased, the Tenant shall upon demand, pay to the Landlord, as
additional rent, the amounts by which the premiums for such insurance are
increased. Such payment shall be paid with the next installment of rent but in
no case later than one month after such demand, whichever occurs sooner.
 
18.           Utilities. The Tenant shall pay when due all the rents or charges
for water or other utilities used by the Tenant, which are or may be assessed or
imposed upon the Leased Premises or which are or may be charged to the Landlord
by the suppliers thereof during the term hereof, and if not paid, such rents or
charges shall be added to and become payable as additional rent with the
installment of rent next due or within 30 days of demand therefor, whichever
occurs sooner.  Specifically, Tenant shall pay electricity the equivalent of
$1.25 per square foot per annum; $3,375.00 per year, or $281.25 per month.
 
19.           Condemnation Eminent Domain. If the land and Leased Premises
leased herein, or of which the Leased Premises are a part, or any portion
thereof, shall be taken under eminent domain or condemnation proceedings, or if
suit or other action shall be instituted for the taking or condemnation thereof,
or if in lieu of any formal condemnation proceedings or actions, the Landlord
shall grant an option to purchase and or shall sell and convey the said Leased
Premises or any portion thereof, to the governmental or other public authority,
agency, body or public utility, seeking to take said land and Leased Premises or
any portion thereof, then this lease, at the option of the Landlord, shall
terminate, and the term hereof shall end as of such date as the Landlord shall
fix by notice in writing; and the Tenant shall have no claim or right to claim
or be entitled to any portion of any amount which may be awarded as damages or
paid as the result of such condemnation proceedings or paid as the purchase
price for such option, sale or conveyance in lieu of formal condemnation
proceedings; and all rights of the Tenant to damages, if any, are hereby
assigned to the Landlord. The Tenant agrees to execute and deliver any
instruments, at the expense of the Landlord, as may be deemed necessary or
required to expedite any condemnation proceedings or to effectuate a proper
transfer of title to such governmental or other public authority, agency, body
or public utility seeking to take or acquire the said lands and Leased Premises
or any portion thereof. The Tenant covenants and agrees to vacate the said
Leased Premises, remove all of the Tenant's personal property therefrom and
deliver up peaceable possession thereof to the Landlord or to such other party
designated by the Landlord in the aforementioned notice. Failure by the Tenant
to comply with any provisions in this clause shall subject the Tenant to such
costs, expenses, damages and losses as the Landlord may incur by reason of the
Tenant's breach hereof.
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
20.           Remedies Upon Tenant's Default. If there should occur any default
on the part of the Tenant in the performance of any conditions and covenants
herein contained, or if during the term hereof the Leased Premises or any part
thereof shall be or become abandoned or deserted, vacated or vacant, or should
the Tenant be evicted by summary proceedings or otherwise, the Landlord, in
addition to any other remedies herein contained or as may be permitted by law,
may either by force or otherwise, without being liable for prosecution therefor,
or for damages, re-enter the said Leased Premises and the same have and again
possess and enjoy; and as agent for the Tenant or otherwise, re-let the Leased
Premises and receive the rents therefor and apply the same, first to the payment
of such expenses, reasonable attorney fees and costs, as the Landlord may have
been put to in re-entering and repossessing the same and in making such repairs
and alterations as may be necessary; and second to the payment of the rents due
hereunder. The Tenant shall remain liable for such rents as may be in arrears
and also the rents as may accrue subsequent to the re-entry by the Landlord, to
the extent of the difference between the rents reserved, hereunder and the
rents, if any, received by the Landlord during the remainder of the unexpired
term hereof, after deducting the aforementioned expenses, fees and costs; the
same to be paid as such deficiencies arise and are ascertained each month.
 
21.           Termination on Default. Upon the occurrence of any of the
contingencies set forth in the preceding clause, or should the Tenant be
adjudicated as bankrupt, insolvent or placed in receivership, or should
proceedings be instituted by or against the Tenant for bankruptcy, insolvency,
receivership, agreement of composition or assignment for the benefit of
creditors, or if this lease or the estate of the Tenant hereunder shall pass to
another by virtue of any court proceedings, writ of execution, levy, sale, or by
operation of law, the Landlord may, if the Landlord so elects, at any time
thereafter, terminate this lease and the term hereof, upon giving to the Tenant
or to any trustee, receiver, assignee or other person in charge of or acting as
custodian of the assets or property of the Tenant, five days notice in writing,
of the Landlord's intention to do so. Upon the giving of such notice, this lease
and the term hereof shall end on the date fixed in such notice as if the said
date was the date originally fixed in this lease for the expiration hereof; and
the Landlord shall have the right to remove all persons, goods, fixtures and
chattels therefrom, by force or otherwise, without liability for damages.
 
22.           Removal of Tenant's Property. Any equipment, fixtures, goods or
other property of the Tenant, not removed by the Tenant upon the termination of
this lease, or upon any quitting, vacating or abandonment of the Leased Premises
by the Tenant, or upon the Tenant's eviction, shall be considered as abandoned
and the Landlord shall have the right, without any notice to the Tenant, to sell
or otherwise dispose of the same, at the expense of the Tenant, and shall not be
accountable to the Tenant for any part of the proceeds of such sale, if any.
 
23.           Reimbursement of Landlord. If the Tenant shall fail or refuse to
comply with and perform any conditions and covenants of the within lease, the
Landlord, may, if the Landlord so elects, carry out and perform such conditions
and covenants, at the cost and expense of the Tenant, and the said cost and
expense shall be payable on demand as additional rent, or at the option of the
Landlord shall be added to the installment of rent, due immediately thereafter
but in no case later than one month after such demand, whichever occurs sooner,
and shall be due and payable as such. This remedy shall be in addition to such
other remedies as the Landlord may have hereunder by reason of the breach by the
Tenant of any of the covenants and conditions in this lease contained herein.
 
24.           Non-Performance by Landlord. This lease and the obligation of the
Tenant to pay the rent hereunder and to comply with the covenants and conditions
hereof, shall not be affected, curtailed, impaired or excused because of the
Landlord's inability to supply any service or material called for herein, by
reason of any rule, order regulation or preemption by any governmental entity,
authority, department, agency or subdivision or for any delay which may arise by
reason of negotiations for the adjustment of any fire or other casualty loss or
because of strikes or other labor trouble or for any cause beyond the control of
the Landlord.
 
25.           Validity of Lease. The terms, conditions, covenants and provisions
of this lease shall be deemed to be severable. If any clause or provision herein
contained shall be adjudged to be invalid or unenforceable by a court of
competent jurisdiction or by operation of any applicable law, it shall not
affect the validity of any other clause or provision herein, but such other
clauses or provisions shall remain in full force and effect.
 
26.           Non-Waiver by Landlord. The various rights, remedies, options and
elections of the Landlord, expressed herein, are cumulative, and the failure of
the Landlord to enforce strict performance by the Tenant of the conditions and
covenants of this lease or to exercise any election or option or to resort or
have recourse to any remedy herein conferred or the acceptance by the Landlord
of any installment of rent after any breach by the Tenant, in any one or more
instances, shall not be construed or deemed to be a waiver or a relinquishment
for the future by the Landlord of any such conditions and covenants, options,
elections or remedies, but the same shall continue in full force and effect.
 
27.           Notices. All notices required under the terms of this lease shall
be given and shall be complete by mailing such notices by certified or
registered mail, return receipt requested, to the address of the parties as
shown at the head of this lease, or to such other address as may be designated
in writing, which notice of change of address shall be given in the same manner.
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
28.           Title and Quiet Enjoyment. The Landlord covenants and represents
that the Landlord is the owner of the Leased Premises herein leased and has the
right and authority to enter into, execute and deliver this lease; and does
further covenant that the Tenant on paying the rent and performing the
conditions and covenants herein contained, shall and may peaceably and quietly
have, hold and enjoy the Leased Premises for the term aforementioned.
 
29.           Entire Contract. This lease contains the entire contract between
the parties. No representative, agent or employee of the Landlord has been
authorized to make any representations or promises with reference to the within
letting or to vary, alter or modify the terms hereof. No additions, changes or
modifications, renewals or extensions hereof, shall be binding unless reduced to
writing and signed by the Landlord and the Tenant.
 
30.           Conformity with Laws and Regulations. The Landlord may pursue the
relief or remedy sought in any invalid clause, by conforming the said clause
with the provisions of the statutes or the regulations of any governmental
agency in such case made and provided as if the particular provisions of the
applicable statutes or regulations were set forth herein at length.
 
31.           Number and Gender. In all references herein to any parties,
persons, entities or corporations the use of any particular gender or the plural
or singular number is intended to include the appropriate gender or number as
the text of the within instrument may require. All the terms, covenants and
conditions herein contained shall be for and shall inure to the benefit of and
shall bind the respective parties hereto, and their heirs, executors,
administrators, personal or legal representatives, successors and assigns.
 
32.           Additional Agreements. Any additional agreements between the
Landlord and the Tenant are set forth in a Rider attached to this Lease. The
terms of such Rider are hereby incorporated by reference as if fully set forth
at length.
 
In Witness Whereof, the parties hereto have hereunto set their hands and seal,
or caused these presents to be signed by their proper corporate officers and
their proper corporate seal to be hereto affixed, the day and year first above
written.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  5
 
 
 

--------------------------------------------------------------------------------

 
 

 Witness or Attest:    Vitamin Realty Associates, LLC, Landlord          By: 
/s/ Christina Kay  By:  /s/ E. Gerald Kay    Christina Kay  E. Gerald Kay  
 Dated:  May 4, 2012    

 
 
 
 

  AGRO LABS, INC          By:  /s/ Christina Kay  By:  /s/ Dina Masi  
 Christina Kay  Dina Masi    Dated:  May 4, 2012    

  
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
 
RIDER TO LEASE AGREEMENT
BETWEEN
VITAMIN REALTY ASSOCIATES, LLC
AND
AGRO LABS, INC
 
 
a) REPAIRS.
 
Notwithstanding anything to the contrary contained herein, it is agreed that the
Tenant shall be responsible to maintain and for the making of necessary interior
nonstructural repairs to the Leased Premises, including all costs and expenses
relating to the repair and replacement of heating facilities, plumbing
facilities, sewer facilities, air-conditioning facilities, electric facilities
and other facilities necessary for the maintenance of the Leased Premises, and
that the Landlord shall be responsible for the making of necessary structural
repairs, interior and exterior, exterior repairs and roof repairs; provided,
however, that Tenant shall be responsible for any necessary structural,
exterior, and roof repairs if required by reason of the negligence or misconduct
of the Tenant, its agents, employees, contractors, or invitees.  Landlord shall
be responsible for maintaining the parking areas.
 
b) WAIVER OF SUBROGATION.
 
Each party shall cause endorsements to be added to their respective policies of
insurance covering any insurable interest it may have with respect to the Leased
Premises or any Property thereon, which will provide that the insurers waive all
rights to subrogation to the rights of the insured party against the other party
to this Lease in connection with any loss or damage covered by said policies. If
any such waiver of subrogation is obtained only upon such payment of an
additional premium, then the obligation to obtain such waiver of subrogation
shall be conditioned upon payment of such additional premium by the party for
whose benefit such waiver is sought.
 
c) MUNICIPAL REAL ESTATE TAXES.
 
i) Landlord shall be responsible for the payment of all municipal real estate
taxes, assessments, water and sewer rents, and governmental impositions, duties
and charges of every kind in nature whatsoever, extraordinary as well as
ordinary, and whether now within the contemplation of the parties or not and
each and every installment of each of them, which shall or may during the term
of the Lease be charged, laid, levied, assessed or imposed upon the Leased
Premises of which the Leased Premises form a part or upon any sidewalks or
streets in front of or adjoining the said Leased Premises, or which may become
due and payable with respect thereto, and any and all taxes charged, laid,
levied, assessed or imposed in lieu of the foregoing, under or by virtue of any
present or future laws, rules, requirements, orders, directions, ordinances, or
regulations of the United States of America or of the state, county, municipal,
governmental or lawful authority whatsoever; all to the extent applicable to the
term of this Lease.
 
ii) Nothing herein contained shall require or be construed to obligate Tenant to
pay any franchise, corporation, capital stock, capital levies, transfer, estate
or inheritance, income or excess profits tax imposed upon Landlord or upon its
successors or assigns of any of them. If, however, after the date hereof, the
method of real estate taxation shall be altered so as to cause the whole or any
part of the real estate taxes, assessments, levies, impositions or other charges
now or hereafter levied, assessed or imposed on the Leased Premises or any
interest therein or portion thereof to be levied, assessed or imposed, wholly or
partially, as a capital levy, or otherwise on the Landlord or its assigns, or on
any rents or other charge received under this Lease, or out of sales from or use
of the Leased Premises, or any portion thereof of interest therein, or if any
such tax, assessment, levy (including but not limited to any municipal, county,
state or federal levy), imposition or charge, or any part thereof, shall be
measured by or be based in whole or in part upon the Leased Premises or any
portion thereof or interest therein, and/or upon any other taxable interest, the
portion of the sums which Tenant is required to pay hereunder in lieu of the
methods of taxation prevailing on the date hereof shall be Tenant's
proportionate share of all such taxes, assessments, levies, impositions or
charges, to the extent that they are so measured or based, and the same shall be
deemed to be included with the term real estate taxes for the purposes hereof to
the extent the same would be payable if the Leased Premises were the only
property of Landlord subject thereto, and if the income from the Leased Premises
were the only taxable income of Landlord during the year in question.
 
iii) All real estate taxes, assessments and other charges and installments
thereof which shall become payable for the period falling within shall be paid
by Landlord.
 
iv) Tenant's proportionate share of all taxes, special assessments, levies,
impositions and charges for any tax year beyond 2011/2012 shall be determined by
multiplying the same by the following fraction:
 
1.72 of the Commercial Space totals
 
7
 
 
 

--------------------------------------------------------------------------------

 
 
 
d) EXCULPATION.
 
Notwithstanding anything to the contrary contained herein, it is agreed (a) that
if Landlord or any successor in interest is a corporation, there shall be no
personal liability on the part of any stockholder, officer or director of such
corporation or any subsidiary, affiliate, joint venturer, or partner of such
corporation with respect to any obligation of the Landlord hereunder or in
connection herewith, and (b) that if Landlord is a firm, partnership, joint
venture or association, there shall be no personal liability on the part of any
partner, general or limited, or member thereof with respect to any obligations
hereunder or in connection herewith. If Landlord shall be in breach or default
with respect to its obligations under this Lease, Tenant agrees (a) that it
shall look solely to the estate, equity and interest of Landlord in the land and
building of which the Leased Premises forms a part for the collection of any
judgment (or other judicial process) requiring the payment of money by Landlord
in the event of any default or breach by Landlord hereunder and (b) that there
shall be no personal liability on the part of Landlord or its stockholders,
officers, directors, subsidiaries, affiliates, joint venturers, partners or
members for the collection of any such judgment or other judicial process beyond
their respective interests in the land and building of which the Leased Premises
form a part. The provisions hereof shall not, however, be deemed a waiver or
modification of Tenant's rights or Landlord's obligations under this Lease, nor
shall it prevent Tenant from obtaining judgment against the Landlord in case of
such breach or default to the extent that the same shall be a lien against
Landlord's equity or interest therein, nor from asserting any setoff or
deduction against the rents payable under this Lease to which Tenant may be
entitled under this Lease, or by judgment in its favor.
 
e) FIRE AND EXTENDED COVERAGE INSURANCE.
 
Landlord shall be obligated to insure the Leased Premises to its full insurable
replacement value including Landlord's loss of rent, against the perils covered
by standard fire and extended coverage policies, and Tenant shall be responsible
for payment of premiums for same as provided in Paragraph 8 hereof.
 
In the event that it shall be impossible to obtain fire, and extended coverage
insurance on the buildings and improvements on the Leased Premises in an amount,
in the form and with fire insurance companies reasonably acceptable to Landlord,
because of any reason due to or connected with the occupancy of Tenant, the
Landlord may at its option, at any time thereafter, terminate this Lease and the
term thereof by giving the Tenant ten (10) days notice in writing of its
intention to do so, provided, however, that this Lease shall not terminate if
Tenant shall procure the insurance required hereunder prior to the expiration of
the 10-day notice period set out above. Landlord represents that all Tenants
have a similar clause in their Lease Agreement.
 
f) PUBLIC LIABILITY.
 
Tenant shall maintain during the term of this Lease comprehensive general public
liability and property damage with an insurance company licensed to do business
in the State of New Jersey with a single limit of no less than Two Million
Dollars ($2,000,000.00) for personal injury or death, and said policy shall
include property damage limit of One Hundred Thousand Dollars ($100,000.00) with
an insurer of Tenant's selection reasonably satisfactory to Landlord. Landlord
shall be named as an additional insured.
 
g) ENDORSEMENTS & NON-CANCELABLE PROVISIONS.
 
The original of all insurance policies or certificates of insurance shall be
furnished to Landlord and shall carry endorsements thereon for the benefit of
the Landlord and Tenant, and Landlord's mortgagees, agents, servants, and
employees and all persons claiming against the Landlord and/or Tenant as their
respective interest may appear. Each policy shall contain an endorsement to the
effect that said policy shall not be canceled or modified without ten (10) days'
prior notice to Landlord. If required, Tenant shall supply to the Landlord the
original policy and paid receipt.
 
h) INSURANCE RENEWALS.
 
At least fifteen (15) days prior to the expiration or termination date of any of
the insurance policies, Tenant shall deliver to Landlord a copy of the renewal
or replacement policy with proof of payment of the premium therefore.
Certificates of Insurance shall be permitted under this Article as they are
permitted in Article 37.
 
i) PREMIUM PAYMENT AND OTHER INSURANCE.
 
Tenant shall pay all insurance premiums for insurance coverages required to be
obtained by Landlord and/or Tenant as herein provided. In addition, Tenant shall
obtain at its cost and expense such other insurance and in such amounts as may
from time to time be reasonably required by Landlord or the fee mortgage.
 
j) DUAL RELEASE OF LIABILITY TO EXTENT OF RECOVERY OF INSURANCE PROCEEDS.
 
Neither the Landlord nor the Tenant shall be liable to the other for any
business interruption or any loss or damage to property or injury to or death of
persons occurring on the Leased Premises or the adjoining property, or in any
manner growing out of or connected with the Tenant's use and occupation of the
Leased Premises, or the condition thereof, or of the adjoining property, whether
or not caused by the negligence or other fault of the Landlord or the Tenant or
of their respective agents, employees, subtenants, licensees, or assigns. This
release shall apply only to the extent that such business interruption, loss or
damage to property, or injury to or death of persons covered by insurance,
regardless of whether such insurance is payable to or protects the Landlord or
the Tenant or both. Nothing in this paragraph shall be construed to impose any
other or greater liability upon either the Landlord or the Tenant than would
have existed in the absence of this paragraph. This release shall be in effect
only so long as the applicable insurance policies contain a clause incorporating
the foregoing and to the effect that this release shall not affect the right of
the insured to recover under such policies. Such clauses shall be obtained by
the parties whenever possible. Landlord and/or Tenant shall obtain appropriate
clauses pursuant to which their respective insurance carriers waive rights of
subrogation.
 
8
 
 
 

--------------------------------------------------------------------------------

 
 
k) REIMBURSEMENT OF LANDLORD'S EXPENSES.
 
Landlord or its agents, at Landlord's expense, subject to the reimbursement
formula hereinafter set forth in this paragraph may incur expenditures in
connection with the building of which the Leased Premises form a part. All costs
and expenditures reasonably required in connection with the operation and
maintenance of the building and the Surrounding Leased Premises shall be
reimbursed by the Tenant to the Landlord in accordance with said formula
provided that each other Tenant or occupant of the building within which the
Leased Premises are located shall be required to reimburse Landlord for such
costs and expenses on a proportionate basis for any such expenses beyond the
Base Year of 2012.. Without limiting in any manner whatsoever the generality of
the foregoing, such costs and expenditures shall include the following:
 
i) Cost and expenditures relating to the removal of snow, ice, debris; and
 
ii) Cost and expenditures relating to maintenance of landscaping, planting and
shrubbery; and
 
iii) All cost and expenditures such as insurance premiums required by Landlord
in connection with the protection of the Landlord and the Tenant; and
 
iv) All costs and expenditures relating to the repair and replacement of common
areas, plumbing facilities excluding other toilet areas, sewage facilities, and
all other facilities necessary for the maintenance of the building, and related
to the operation of the Leased Premises.
 
v) All cost and expenditures reasonably incurred by Landlord pertaining to or
related with Landlord's maintenance of the building and adjoining area.
 
In each rental year, Tenant shall pay Landlord, as additional rent, Tenant's
proportionate share of Landlord's costs and expenditures as specified above in
accordance with a fractional share computed as follows:
 
1.71% of the Commercial Space totals
 
Said fractional share shall then be applied to Landlord's costs and expenditures
to determine Tenant's proportionate share of same. The charge required hereunder
shall be paid by Tenant in quarterly installments and in such amounts as are
actually incurred by the Landlord during the term of this Lease Agreement each
quarterly payment shall be due and payable within thirty (30) days after receipt
of said bill.
 
Within SIXTY (60) DAYS after the end of Landlord's fiscal year or calendar year,
whichever is applicable, inclusive of the year during which the term of this
Lease is terminated, Landlord shall make available for Tenant's inspection
Landlord's records relating to the operating expenses for such preceding
12-month period.
 
All quarterly invoices to the Tenant related to expense reimbursement to the
Landlord shall include copies of the bills or invoices for each expense billed
to the Tenant during the past year, and which is included in the annual summary.
 
l) ARBITRATION.
 
Arbitration, where specifically provided under this Lease Agreement, shall be
conducted as follows: On ten (10) days' written notice by either party to the
other, each of them shall designate an arbitrator, and a third arbitrator shall
be appointed pursuant to the laws of the State of New Jersey with respect to
arbitration, as set forth in N.J.S.A. 2A:24-l et. seq., or any amendment
thereto, or substitution thereof, or subsequent and legally opposite
legislation.
 
m) BROKERS.
 
Tenant and Landlord represent to one another that there are no brokers involved
with or entitled to any commission or other compensation in connection with the
execution of this Lease Agreement.
 
9
 
 
 

--------------------------------------------------------------------------------

 
 
 
n) LATE AND ADDITIONAL CHARGES.
 
Tenant understands that all rent set forth herein is due and payable on the
first day of each month. In the event the rent is not received by the Landlord
by the tenth day of the month, there shall be a late charge imposed on and
payable by Tenant, which late charge shall be Five (5%) percent of the rent
payment for each month that the rent is outstanding. Tenant agrees that late
charge as set forth above is fair and reasonable to reimburse Landlord for
Landlord's expenses with regard to bookkeeping and collection of said rents and
for late penalties due under Landlord's mortgage, and said late charge shall be
due and payable as additional rent, immediately, together with the rent payment.
 
Should Tenant require overtime security guard services on Tuesday and Thursday
evenings until 9pm EST, same shall be provided at an additional charge to Tenant
of $0.50 per square foot.
 
o) NOTICES.
 
Any notice, consent, approval, request, communication, bill, demand or statement
provided for hereunder by either party to the other party shall be in writing
and shall be deemed to have been duly given if delivered personally to such
other party or mailed in a postpaid envelope (registered, certified or
otherwise, with or without return receipt) addressed to such other party, which
address for the Landlord shall be as above set forth and for the Tenant shall be
the Leased Premises (or the Tenant's address as above mailed prior to the
occupancy of the Leased Premises), or if the address of such other party for
notices shall have been duly changed as hereinafter provided, if so mailed to
such other party at such changed address. Either party may at any time change
the address for such notices, consents, approvals, requests, communications,
bills, demands or statements by delivering or mailing, as aforesaid, to the
other party a notice stating the change and setting forth the changed address.
If the term "Tenant" as used in this Lease refers to more than one person, any
notice, consent, approval, request, communication, bill, demand or statement
given as aforesaid to any one of such persons shall be deemed to have been duly
given to Tenant. All notices, to be valid, must be receipted, or have proof of
delivery to the other party.  Additionally, if an notice sent to Landlord, a
copy of same must be sent to the building’s manager, Gary Sheppard, c/o Sheppard
Hale & Associates, Inc., 225 Long Avenue, Building 15, Hillside, NJ 07205 and
emailed to gsheppard@sheppardhale.com.
 
p) COMPLIANCE WITH RULES AND REGULATIONS.
 
Landlord and Tenant shall comply with any and all requirements of the New Jersey
Economic Development Authority in order that Landlord may comply with rules and
regulations of the aforesaid Authority, as well as the New Jersey Economic
Development Authority act and the Internal Revenue Code of 1954 as amended.
 
This lease may be signed in counterparts.
 
 

 Witness or Attest:    Vitamin Realty Associates, LLC, Landlord          By: 
/s/ Christina Kay  By:  /s/ E. Gerald Kay    Christina Kay  E. Gerald Kay  
 Dated:  May 4, 2012    

 
 
 

   AGRO LABS, INC, Tenant          By:  /s/ Christina Kay  By:  /s/ Dina Masi  
 Christina Kay  Dina Masi    Dated:  May 4, 2012    

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
10
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 STATE OF NEW JERSEY  )    )ss.:  COUNTY OF UNION   )

 
On May 4th, 2012, before me, the undersigned, a Notary Public in and for said
State, appeared E. Gerald Kay, Managing Member of VITAMIN REALTY ASSOCIATES,
LLC, as well as individually, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 

               By:  /s/ Mireille Antinozzi      Mireille Antinozzi      Notary
Public  

 
 
 
 
 

STATE OF NEW JERSEY  )    )ss.:  COUNTY OF UNION  )

 
On May 4th, 2012, before me, the undersigned, a Notary Public in and for said
State, appeared Dina Masi, CFO of AGRO LABS, INC. personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.
 

               By:  /s/ Mireille Antinozzi      Mireille Antinozzi      Notary
Public  

 
 
11
 